             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION


STRIKE 3 HOLDINGS, LLC,

                 Plaintiff,
            v.                             Case No. 19-11251
                                           Hon. Terrence G. Berg
JOHN DOE SUBSCRIBER
ASSIGNED IP ADDRESS
108.223.196.143,

                 Defendant.

 ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE
 TO SERVE THIRD PARTY SUBPOENA PRIOR TO RULE
26(f) CONFERENCE AND REQUIRING NOTIFICATION TO
             “JOHN DOE” DEFENDANT
  This matter is before the Court on Plaintiff’s Strike 3 Holdings,

LLC’s motion for leave to serve a subpoena on an internet service

provider AT&T U-verse (“ISP”), seeking the name and contact

information of the John Doe defendant identified in the Complaint.

The Court finds Plaintiff has established good cause for its request

to serve a subpoena prior to a Rule 26(f) conference.

  Accordingly, Plaintiff’s motion for leave to serve a subpoena on
the ISP (ECF No. 4) is GRANTED to the following extent:




                                 1
  1. Plaintiff may serve the ISP with a Rule 45 subpoena

commanding the ISP to provide Plaintiff with only the true name

and address of the John Doe defendant to whom the IP address

108.223.196.143 is assigned. Plaintiff shall attach to any such
subpoena a copy of this Order.



  2. Plaintiff may also serve a Rule 45 subpoena in the same

manner as above on any service provider that is identified in

response to a subpoena as a provider of Internet service to the

Defendant.



  3. The subpoenaed ISP shall not require Plaintiff to pay any fee

until it produces the subpoenaed information, nor shall the
subpoenaed ISP require Plaintiff to pay any fee for information it

provides about an IP address not controlled by the ISP. If necessary,

the Court will resolve any dispute that arises between the ISP and

Plaintiff about the reasonableness of the fee charged by the ISP for

producing the subpoenaed information .



  4. Plaintiff may only use the information produced by the ISP in

response to a Rule 45 subpoena for the purpose of protecting and

enforcing Plaintiff’s rights in this lawsuit.



                                   2
  5. Within seven days of receiving the John Doe defendant’s

identifying information, if Plaintiff believes the John Doe defendant

to be correctly identified as the proper Defendant for this lawsuit,

Plaintiff shall serve upon Defendant a copy of the Complaint, a
copy of this Order, and a copy of the notice attached to this Order.

Plaintiff must file proof of service under seal.


   SO ORDERED.



                      /s/Terrence G. Berg
                      TERRENCE G. BERG
                      UNITED STATES DISTRICT JUDGE

Dated: May 24, 2019




                                 3
                            NOTICE

  Strike 3 Holdings, LLC has filed a lawsuit against you. At this

time, you are identified in the lawsuit only as an unnamed John
Doe defendant associated with IP address 108.223.196.143.

  Accordingly, your name is not yet attached to the case. Your IP

address was identified as an IP address allegedly engaging in

copyright infringement. In response to a subpoena requested by

Strike 3 Holdings, LLC and issued by this Court, your internet

service provider identified you by matching your IP address to your

name.

  If you have reason to believe that you are not associated with the

IP address that is alleged to have been used in connection with
copyright infringement, you can object to being publicly named in

this lawsuit on that basis only. Please mail your objection and the

reason you believe you have been incorrectly identified to:

                  Chambers of the Honorable
                       Terrence G. Berg
                  United States District Judge
            Theodore Levin United States Courthouse
                231 W Lafayette Blvd, Room 253
                       Detroit, MI 48226

Objections must be postmarked within 14 days of the date
           you were served with this lawsuit.



                                 4
     If you submit an objection, please refer to the case number

and include a mailing address where you can be reached. The Court

will set a hearing to determine whether you will be publicly named

as a defendant in the case. You will be notified of the hearing and

must attend the hearing for your objection to be considered. You

will receive notice of the date and time of the hearing by postal mail.




                                  5
